Case 1:18-cv-01434-CFC-JLH Document 369 Filed 09/21/21 Page 1 of 16 PageID #: 22717




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

  CHROMADEX, INC. and
  TRUSTEES OF DARTMOUTH
  COLLEGE

                          Plaintiffs,
                                             Civil Action No. 18-1434-CFC-JLH
                    v.

  ELYSIUM HEALTH, INC.


                          Defendant.




  Adam Poff, PilarKraman, YOUNG, CONWAY, STARGATT & TAYLOR LLP,
  Wilmington, Delaware; James Haley, HALEY GUILIANO LLP, New York, New
  York; Jason Fowler, COVINGTON & BURLING LLP, Washington, District of
  Columbia

              Counsel for Plaintiff.ChromaDex, Inc.

  Adam Poff, Pilar Kraman, YOUNG, CONWAY, STARGATT & TAYLOR LLP,
  Wilmington, Delaware; James Haley, HALEY GUILIANO LLP, New York, New
  York

              Counsel for Plaintiff Trustees ofDartmouth College

  Andrew Mayo, ASHBY & GEDDES P.A., Wilmington, Delaware; Donald Ware,
  Jeremy Younkin, Marco Quina, Peter Ellis, Urszula Nowak, FOLEY HOAG LLP,
  Boston, Massachusetts

              Counsel for Defendant
Case 1:18-cv-01434-CFC-JLH Document 369 Filed 09/21/21 Page 2 of 16 PageID #: 22718




                          MEMORANDUM OPINION




  September 21, 2021
  Wilmington, Delaware

                                        11
Case 1:18-cv-01434-CFC-JLH Document 369 Filed 09/21/21 Page 3 of 16 PageID #: 22719




         Plaintiffs ChromaDex, Inc. and Trustees of Dartmouth College (collectively,

   ChromaDex) have sued Defendant Elysium Health, Inc. for infringement of U.S.

  Patent Numbers 8,197,807 (the #807 patent) and 8,383,086 (the #086 patent).

  Pending before me is Elysium Health's Motion for Summary Judgment (No. 1) of

  Invalidity Under 35 U.S.C. § 101. D.I. 182. Elysium argues that claims 1, 2, and 3

  of the #807 patent and claim 2 of the #086 patent are invalid under 35 U.S.C. § 101

  for claiming patent-ineligible subject matter.

  I.    BACKGROUND

        The asserted patents claim compositions containing isolated nicotinamide

  riboside (NR), a naturally occurring form of vitamin B3. Isolated NR facilitates

  production of "NAD+," a coenzyme associated with various biological activities.

        The asserted claims of the #807 patent read as follows:

               1.     A composition comprising isolated nicotinamide
               riboside in combination with one or more of tryptophan,
               nicotinic 60 acid, or nicotinamide, wherein said
               combination is in admixture with a carrier comprising a
               sugar, starch, cellulose, powdered tragacanth, malt,
               gelatin, talc, cocoa butter, suppository wax, oil, glycol,
               polyol, ester, agar, buffering agent, alginic acid, isotonic
               saline, Ringer's solution, ethyl alcohol, poly- 65 ester,
               polycarbonate,     or polyanhydride, w herein           said
               composition is formulated for oral administration and
               increases NAD+ biosynthesis upon oral administration.
Case 1:18-cv-01434-CFC-JLH Document 369 Filed 09/21/21 Page 4 of 16 PageID #: 22720




              2.     The composition of claim 1, wherein the
              nicotinamide riboside 1s isolated from a natural or
              synthetic source.

              3.    The composition of claim 1, wherein the
              formulation comprises a tablet, troche, capsule, elixir,
              suspension, syrup, wafer, chewing gum, or food.

  #807 patent at claims 1-3.

        Asserted claim 2 of the #086 patent depends from independent claim 1,

  which is not asserted. 1 Those two claims read as follows:

              1.     A   pharmaceutical     composition compnsmg
              nicotinamide riboside in admixture with a carrier, wherein
              said composition is formulated for oral administration.

              2.    The pharmaceutical composition of claim 1,
              wherein the nicotinamide riboside is isolated from a
              natural or synthetic source.

  #086 patent at claims 1, 2. I have construed the phrase "pharmaceutical

  composition" to mean "a composition that can be used to improve or prolong the

  health or well-being of humans or other animals." D.I. 152 at 3.




   1
   The Patent Trial and Appeal Board has already held that claim 1 of the #086
  patent is invalid. See Elysium Health Inc. v. Trustees ofDartmouth College, No.
  IPR2017-01795, Paper No. 39 (P.T.A.B. Jan. 16, 2019), aff'd, 196 Fed. App'x 745
  (Fed. Cir. 2020).

                                           2
Case 1:18-cv-01434-CFC-JLH Document 369 Filed 09/21/21 Page 5 of 16 PageID #: 22721




   II.   LEGAL STANDARDS

         A.    Summary Judgment

         A court must grant summary judgment "if the movant shows that there is no

   genuine dispute as to any material fact and the movant is entitled to judgment as a

  matter of law." Fed. R. Civ. P. 56(a). Material facts are those "that could affect

  the outcome" of the proceeding. Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir.

  2011). "[A] dispute about a material fact is genuine if the evidence is sufficient to

  permit a reasonable jury to return a verdict for the non-moving pacy." Id. (internal

  quotation marks omitted). A non-moving party asserting that a fact is genuinely

  disputed must support such an assertion by: "(A) citing to particular parts of

  materials in the record, including depositions, documents, electronically stored

  information, affidavits or declarations, stipulations, ... admissions, interrogatory

  answers, or other materials; or (B) showing that the materials cited [by the

  opposing party] do not establish the absence ... of a genuine dispute ...." Fed. R.

  Civ. P. 56(c)(l). The non-moving party's evidence "must amount to more than a

  scintilla, but may amount to less (in the evaluation of the court) than a

  preponderance." Williams v. Borough of West Chester, Pa., 891 F.2d 458, 460-61

  (3d Cir. 1989).

         B.    Patent-Eligible Subject Matter

         Section 101 of the Patent Act defines patent-eligible subject matter. It

  provides: "Whoever invents or discovers any new and useful process, machine,

                                            3
Case 1:18-cv-01434-CFC-JLH Document 369 Filed 09/21/21 Page 6 of 16 PageID #: 22722




   manufacture, or composition of matter, or any new and useful improvement

   thereof, may obtain a patent therefor, subject to the conditions and requirements of

   this title." 35 U.S.C. § IO 1.

         There are three judicially created limitations on the literal words of§ 101.

   The Supreme Court has long held that laws of nature, natural phenomena, and

   abstract ideas are not patentable subject matter. Alice Corp. Pty. v. CLS Bank Int 'l,

   573 U.S. 208, 216 (2014). These exceptions to patentable subject matter arise

   from the concern that the monopolization of "these basic tools of scientific and

  technological work" "might tend to impede innovation more than it would tend to

  promote it." Id. (internal quotation marks and citations omitted).

         "A claim to otherwise statutory subject matter does not become ineligible

  simply because it recites a natural law," Cleveland Clinic Foundation v. True

  Health Diagnostics LLC, 760 Fed. App'x 1013, 1018 (Fed. Cir. 2019), since "all

  inventions at some level embody, use, reflect, rest upon, or apply laws of nature,

  natural phenomena, or abstract ideas." Mayo Collaborative Servs. v. Prometheus

  Lab ys, Inc., 566 U.S. 66, 71 (2012). But in order "to transform an unpatentable

  law of nature [or natural phenomena] into a patent-eligible application of such law

   [or natural phenomena], one must do more than simply state the law of nature [or

  natural phenomena] while adding the words 'apply it."' Id. (emphasis omitted).




                                             4
Case 1:18-cv-01434-CFC-JLH Document 369 Filed 09/21/21 Page 7 of 16 PageID #: 22723




         In Alice, the Supreme Court established a two-step framework by which

   courts are to distinguish patents that claim eligible subject matter under § IO I from

   patents that do not claim eligible subject matter under § IO I. The court must first

   determine whether the patent's claims are drawn to a patent-ineligible concept-

   i.e., are the claims directed to a law of nature, natural phenomenon, or abstract

   idea? Alice, 573 U.S. at 217. If the answer to this question is no, then the patent is

  not invalid for teaching ineligible subject matter. If the answer to this question is

  yes, then the court must proceed to step two, where it considers "the elements of

  each claim both individually and as an ordered combination" to determine if there

   is an "inventive concept-i.e., an element or combination of elements that is

  sufficient to ensure that the patent in practice amounts to significantly more than a

  patent upon the [ineligible concept] itself." Id. at 217-18 (alteration in original)

  (internal quotations and citations omitted). 2



  2
    The Court in Alice literally said that this two-step framework is "for
  distinguishing patents that claim laws of nature, natural phenomena, and abstract
  ideas from those that claim patent-eligible applications of those concepts." 573
  U.S. at 217. But as a matter of logic, I do not see how the first step of the
  Alice/Mayo framework can distinguish (or even help to distinguish) patents in
  terms of these two categories (i.e., the categories of ( 1) "patents that claim laws of
  nature, natural phenomena, and abstract ideas" and (2) patents "that claim patent-
  eligible applications of [laws of nature, natural phenomena, and abstract ideas]").
  Both categories by definition claim laws of nature, natural phenomena, and abstract
  ideas; and only one of Alice's steps (i.e., the second, "inventive concept" step)
  could distinguish the two categories. I therefore understand Alice's two-step
  framework to be the framework by which courts are to distinguish patents that

                                             5
Case 1:18-cv-01434-CFC-JLH Document 369 Filed 09/21/21 Page 8 of 16 PageID #: 22724




            Issued patents are presumed to be valid, but this presumption is rebuttable.

   Microsoft Corp. v. i4i Ltd. Partnership, 564 U.S. 91, 96 (2011 ). Subject-matter

   eligibility is a matter of law, but underlying facts must be shown by clear and

   convincing evidence. Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir.

   2018).

   ill.     DISCUSSION

            Applying the two-step framework from Alice, I find that the asserted patent

   claims are invalid under § 101.

            A.    Alice Step One

            "[C]laims are considered in their entirety [at step one] to ascertain whether

   their character as a whole is directed to excluded subject matter." Internet Patents

   Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015). Elysium

   argues in its briefing that the asserted claims are directed to "compositions

   comprising isolated nicotinamide riboside ("NR")[,] ... a naturally-occurring

   vitamin present in cow milk." D .I. 183 at 1. ChromaDex does not dispute this

   description of the asserted claims' subject matter. And Elysium's description of

   the claims' subject matter is entirely consistent with the language of the claims and




   claim eligible subject matter under § 101 from patents that do not claim eligible
   subject matter under § 101.

                                               6
Case 1:18-cv-01434-CFC-JLH Document 369 Filed 09/21/21 Page 9 of 16 PageID #: 22725




   the patents' shared written description. Accordingly, the asserted claims are

   directed to a natural phenomenon.

         ChromaDex counters that "the mere fact that NR is found in nature does not

   establish that the claimed compositions are directed to patent-ineligible subject

   matter." D.I. 278 at 2. Quoting language from Natural Alternatives International,

  Inc. v. Creative Compounds, LLC, 918 F.3d 1338 (Fed. Cir. 2019), ChromaDex

   argues that the "correct inquiry under Alice step 1 is ... whether compositions of

  the Asserted Claims 'have different characteristics and can be used in a manner

  that [NR] as it appears in nature cannot."' D.I. 278 at 3 (citing Natural

  Alternatives, 918 F.3d at 1348) (alterations in the original). According to

   ChromaDex:

                The characteristics of the claimed compositions
                dramatically distinguish those compositions from
                naturally occurring NR. The claimed compositions
                contain isolated NR that is stable, bioavailable, and
                sufficiently pure that the compos1t1ons can be
                administered orally to deliver NR to the cells of an animal
                and exert therapeutic effect. Elysium's motion contains
                no showing that the NR in milk even reaches the
                bloodstream after the milk is consumed, let alone enters
                cells and provides therapeutic effect.

  D.I. 278 at 6.

         But even if I were to apply the Alice step one test as framed by ChromaDex,

   its argument fails. As an initial matter, the characteristics of the isolated NR in the

  claimed compositions that ChromaDex has identified as being different from the

                                              7
Case 1:18-cv-01434-CFC-JLH Document 369 Filed 09/21/21 Page 10 of 16 PageID #: 22726




   characteristics ofNR in milk-i.e., stability, bioavailability, sufficient purity, and

   therapeutic efficacy-are immaterial to the Alice inquiry because none of these

   characteristics are required by the claims. Synopsys, Inc. v. Mentor Graphics

   Corp., 839 F.3d 1138, 1149 (Fed. Cir. 2016) ("The§ 101 inquiry must focus on the

   language of the Asserted Claims themselves."). Nothing in the language of the

   asserted claims or the patent's intrinsic evidence suggests that the claims require

   these characteristics. And, indeed, ChromaDex does not allege in its briefing that

   the claims impose such requirements. ChromaDex expressly states in its briefing

   that the asserted claims require that the recited compositions be capable of

   improving a patient's health and of enhancing NAD+ synthesis. See D.I. 278 at 7

   (stating that "the claims do require that the compositions have the capability to

   improve health and well-being (the [#]086 Patent) [and] enhance NAD+

   biosynthesis (the[#] 807 Patent)"). But those requirements have no bearing on the

   Alice step one test articulated by ChromaDex, since it is undisputed that NR in

   milk improves health and well-being and enhances NAD+ biosynthesis, and thus

   those characteristics do not distinguish isolated NR in the claimed compositions

   from NR found in milk.

         The crux of ChromaDex' s position seems to be that stability, bioavailability,

   purity, and therapeutic efficacy are implicitly required by the claims' "isolation"

   limitation. ChromaDex states, for example, that "[t]he use of isolated NR in the


                                             8
Case 1:18-cv-01434-CFC-JLH Document 369 Filed 09/21/21 Page 11 of 16 PageID #: 22727




   Asserted Claims requires that the NR in the claimed compositions be stable and

   bioavailable, allowing it to reach the bloodstream, enter the cell, and provide

   therapeutic effect." D.I. 278 at 4. And it argues that "[b]ecause the NR in the

   claimed compositions is isolated-and therefore stable, bioavailable, and pure-

   the claimed compositions can be used to deliver effective amounts ofNR to cells."

   D.I. 278 at 6-7. But the Supreme Court unanimously rejected this line of argument

   in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576,

   580 (2013 ). The Court held in Myriad that "a naturally occurring DNA segment is

   a product of nature and not patent-eligible merely because it has been isolated."

   Id. And it expressly rejected the argument that the asserted claims in that case

   were "saved by the fact that isolating DNA from the human genome severs

   chemical bonds and thereby creates a nonnaturally occurring molecule," because

   "Myriad's claims are simply not expressed in terms of chemical composition, nor

   do they rely in any way on the chemical changes that result from the isolation of a

   particular section of DNA." Id. at 593.

         In this case, the asserted claims are simply not expressed in terms of

   stability, bioavailability, or purity; nor do they rely in any way on changes that

   result from the isolation ofNR. ChromaDex consented to my construction of

   "isolated [NR]" as NR "that is separated or substantially free from at least some of

   the other components associated with the source of the [NR]." Tr. of Dec. 17,


                                             9
Case 1:18-cv-01434-CFC-JLH Document 369 Filed 09/21/21 Page 12 of 16 PageID #: 22728




   2020 Hr' g at 32: 1-6. And that construction in no way requires that the NR in the

   claimed composition be stable, bioavailable, sufficiently pure, or have a

   therapeutic effect.

         Accordingly, I decline to import details not claimed and find that the

   asserted claims are directed to a natural product. See ChargePoint, Inc. v.

   SemaConnect, Inc., 920 F.3d 759, 769 (Fed. Cir. 2019) (focusing§ 101 analysis on

   the asserted claims because "the specification cannot be used to import details

   from the specification if those details are not claimed."), cert. denied, 140 S. Ct.

   983 (2020).

         B.      Alice Step Two

         Having found that the claims are directed to a product of nature, I consider

   next whether they contain an "'inventive concept' sufficient to 'transform' the

   claimed [ineligible concept] into a patent-eligible application." Alice, 573 U.S. at

   221 (quoting Mayo, 566 U.S. at 77). It is insufficient for the patent to "simply

   state the law of nature while adding the words 'apply it."' Mayo, 566 U.S. at 72.

   A claim directed towards a natural product must include "additional features to

   ensure that the claim is more than a drafting effort designed to monopolize the

   [natural product]." Alice, 573 U.S. at 221 (quotation marks and alterations

   omitted) (quoting Mayo, 566 U.S. at 77).




                                             10
Case 1:18-cv-01434-CFC-JLH Document 369 Filed 09/21/21 Page 13 of 16 PageID #: 22729




         There are no such additional features here. The patents' shared written

   description acknowledges, and ChromaDex does not dispute, that compositions

   c~ntaining NR "can be prepared by methods and contain carriers which are well-

   known in the art." #807 patent at 29:24-35; #086 patent at 28:49-60. Nor does

   ChromaDex dispute that the physical act of isolating NR is not an inventive

   concept. See #807 patent at 27:45-54 ("Isolated extracts of the natural sources can

   be prepared using standard methods."); #086 patent at 27:3-12 (same); D.I. 292-1,

   Ex. 1 ,I 164 (ChromaDex's expert stating that "[i]t is not the specific techniques of

   isolation that transform the Asserted Claims beyond a law of nature or natural

   phenomenon"); see also Myriad, 569 U.S. at 591, 595 (stating that "the processes

   used by Myriad to isolate DNA were well understood by geneticists at the time of

   Myriad' s patents" and that "separating th[e] [BRCA 1 or BRCA2] gene from its

   surrounding genetic material is not an act of invention").

         ChromaDex argues initially in its briefing that the "inventive step" of the

   asserted claims is the "recogni[tion] [of] the utility ofNR for enhancing health and

   well-being." D.I. 278 at 9. But "[t]he inventive concept necessary at step 2 of the

   Mayo/Alice analysis cannot be furnished by [an] unpatentable law of nature (or

   natural phenomenon or abstract idea)." Genetic Techs. Ltd. v. Merial L.L.C., 818

   F.3d 1369, 1376 (Fed. Cir. 2016). Perhaps because it realized the futility of its

   argument, ChromaDex abandoned it in the very next paragraph of its brief, stating


                                            11
Case 1:18-cv-01434-CFC-JLH Document 369 Filed 09/21/21 Page 14 of 16 PageID #: 22730




   there that "[t]he inventive concept of the Asserted Claims is not the discovery of

   the NR vitamin pathway, but rather therapeutic applications of this discovery in

   inventive ways beyond that of the prior art." D.I. 278 at 9-10 (emphasis in the

   original). Its expert agrees with this latter position. In the expert's words:

                [T]he inventive concept is the pioneering decision to
                create a composition comprising isolated NR formulated
                for oral administration. This was not well-understood,
                routine, and conventional activity at the time of the
                invention; ... it was not until [the inventor] Dr. Brenner's
                work in 2004 that the scientific community even became
                aware of the importance of NR as an orally available
                vitamin or what it would do in the body.

   D.I. 292-1, Ex.I   ,r 164.
         This revised articulation of the putative inventive concept fails too. Because

   NR's oral bioavailability is an inherent property of NR and thus is itself a natural

   phenomenon, ChromaDex did not alter NR to create this property. It simply

   uncovered it. ChromaDex is essentially arguing that the idea of making an oral

   formulation ofNR was inventive. But the decision to create an oral formulation of

   NR after discovering that NR is orally bioavailable is simply applying a patent-

   ineligible law of nature. And the Supreme Court has made clear that more than

   "apply it" is needed to "transform an unpatentable law of nature into a patent-

   eligible application of such a law." Mayo, 566 U.S. at 72.

         ChromaDex disagrees and cites the Federal Circuit's decision in Rapid

   Litigation Management, Ltd. v. CellzDirect, Inc., 827 F .3d 1042, 1050-51 (Fed.

                                             12
Case 1:18-cv-01434-CFC-JLH Document 369 Filed 09/21/21 Page 15 of 16 PageID #: 22731




   Cir. 2016) for the proposition that "a claim that 'applies the discovery' to achieve

   something new and useful suffices to provide an inventive concept." D.I. 278 at 10

   (citing CellzDirect, 827 F .3d at 1050-51 ). But the Court in CellzDirect stressed

   that the patent-eligible asserted claims at issue in that case were "directed to a new

   and useful method," as opposed to a product claim. 827 F .3d at 1048-49 (noting

   that the asserted claims "are like thousands of others that recite processes to

   achieve a desired outcome, e.g., methods of producing things or, methods of

   treating diseases") (emphasis added)); id. at 1049 (stating "the claims are directed

   to a new and useful process of creating [the] pool [of cells], not to the pool [of

   cells] itself'); id. at 1049 (stating that the method claims before it were

   "distinguishable from [the composition claims] held unpatentable in Myriad'').

   The asserted claims here are composition claims, and thus they are governed by

   Myriad. See Myriad, 569 U.S. at 595 (noting that the claims the Court found to be

   patent-ineligible were not method claims purporting to create an inventive method

   of manipulating genes).

   IV.   CONCLUSION
         For the reasons discussed above, I find that claims 1, 2, and 3 of the #807

   patent and claim 2 of the #086 patent are invalid under 35 U.S.C. § 101 for

   claiming patent-ineligible subject matter. Accordingly, I will grant Elysium's

   motion for summary judgment (D.I. 182).


                                             13
Case 1:18-cv-01434-CFC-JLH Document 369 Filed 09/21/21 Page 16 of 16 PageID #: 22732




        The Court will issue an Order consistent with this Memorandum Opinion.




                                        14
